     Case 3:19-cv-01887-L Document 31 Filed 03/04/21                               Page 1 of 6 PageID 355



                                IN THE UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

CASEY CAMPBELL,                                              §
                                                             §
                   Plaintiff,                                §
                                                             §
v.                                                           §    Civil Action No. 3:19-CV-1887-L
                                                             §
MONTY WILKINSON, ACTING                                      §
ATTORNEY GENERAL OF THE                                      §
UNITED STATES; UNITED STATES                                 §
DEPARTMENT OF JUSTICE;                                       §
FEDERAL BUREAU OF PRISONS;                                   §
and WILLIAM ONUH, 1                                          §
                                                             §
                   Defendants.                               §

                                                        ORDER

         Before the court are Defendants Attorney General William P. Barr, United States

Department of Justice, and Federal Bureau of Prisons’ Motion to Dismiss (Doc. 13), filed June 1,

2020; and Defendant William Onuh’s Motion to Dismiss (Doc. 18), filed June 22, 2020. On

February 3, 2021, the Findings, Conclusions and Recommendation of the United States Magistrate

Judge (“Report”) (Doc. 28) was entered, recommending that the court deny Defendants’ motions




1
  Plaintiff originally sued William P. Barr (“Barr”) in his capacity as Attorney General of the United States. Monty
Wilkinson (“Wilkinson”) began serving as the Acting Attorney General of the United States on January 20th, 2021,
after Barr’s resignation in December 2020. Attorney General nominee Judge Merrick B. Garland is awaiting
confirmation. Regardless of who serves as the Attorney General of the United States while this action is pending,
Federal Rule of Civil Procedure 25(d) explains that:

         [a]n action does not abate when a public officer who is a party in an official capacity dies, resigns,
         or otherwise ceases to hold office while the action is pending. The officer’s successor is
         automatically substituted as a party. Later proceedings should be in the substituted party’s name,
         but any misnomer not affecting the parties’ substantial rights must be disregarded. The court may
         order substitution at any time, but the absence of such an order does not affect the substitution.

Pursuant to Rule 25(d), the court has revised the case caption in this civil action to reflect the recent change in Attorney
General and directs the clerk of the court to reflect this change on the docket sheet.
Order – Page 1
   Case 3:19-cv-01887-L Document 31 Filed 03/04/21                 Page 2 of 6 PageID 356



to dismiss this action pursuant to Rule 12(b)(1) for lack of jurisdiction but grant the motions to

dismiss under Federal Rule of Civil Procedure 12(b)(6), and dismiss with prejudice Plaintiff’s

claims for: (1) religious discrimination and harassment under Title VII, 42 U.S.C. § 2000e, et seq.;

and (2) declaratory, injunctive, and equitable relief under 28 U.S.C. § 2201. Because Plaintiff

expressly alleges in his Amended Complaint that he brought this suit to enforce or compel

Defendants’ compliance with the remedies to which the Department of Justice (“DOJ”)

determined that he is entitled to under Title VII, the magistrate judge concluded that he was

required, but failed to sue for enforcement and judicial review under the Administrative Procedure

Act (“APA”) or the mandamus statute, as opposed to Title VII, to enforce the final administrative

decisions of the DOJ. In reaching this conclusion, the magistrate judge rejected Plaintiff’s

contention, based on Massingill v. Nicholson, 496 F.3d 382, 384 (5th Cir. 2007), that he was not

required to bring his enforcement action under the APA and could sue, instead, under Title VII.

The magistrate judge explained that, while the court in Massingill “recognized a federal

employee’s right to enforce the final decision of the EEOC in federal court, it did not abrogate 29

C.F.R. § 1614.503(g) or the regulatory requirements of filing a civil [enforcement] action under

the APA.” Report 16 (citations omitted).

       The magistrate judge further determined that Plaintiff’s request for a declaratory judgment

should be dismissed because he failed to establish a plausible substantive claim for relief or show

that a present genuine controversy exists between the parties as required for relief under the

Declaratory Judgment Act. The magistrate judge also agreed with Defendants that Plaintiff failed

to effect service as to each Defendant in accordance with Federal Rule of Civil Procedure 4, but

she recommended that the court deny [as moot] Defendants’ motions to dismiss this action,



Order – Page 2
   Case 3:19-cv-01887-L Document 31 Filed 03/04/21                  Page 3 of 6 PageID 357



pursuant to Rule 12(b)(5), in light of her determination and recommendation that Plaintiff’s claims

should be dismissed under Rule 12(b)(6).

       On February 17, 2021, Plaintiff filed objections to the Report. Plaintiff acknowledges that

he did not bring this enforcement action under the APA as required but contends that he is not

required under Massingill to make an election to sue for relief under the APA or Title VII.

Plaintiff, instead, argues that he can do both by bringing an enforcement action under the APA to

enforce the agency decision and suing under Title VII to challenge the final agency decision.

Plaintiff, therefore, requests that the court deny Defendants’ motions to dismiss and allow him to

amend his pleadings accordingly under Federal Rule of Civil Procedure 15, so he can pursue

appropriate relief under the APA and Title VII. Additionally, Plaintiff notes that he does not object

to the magistrate judge’s recommendation regarding Defendants’ motions to dismiss under Rules

12(b)(1) and (b)(5) because he agrees that these motions should be denied.

       Defendants respond that Plaintiff’s objection(s) to the Report are not sufficiently specific

and are actually a “mis[]labeled motion for leave to amend his first amended complaint.” Def.’s

Resp. 8. As such, Defendants contend that Plaintiff’s request to amend his pleadings to add a claim

under the APA and replead his claims under Title VII does not qualify as a proper objection to the

Report and should be overruled. Defendants further contend that Plaintiff’s request to amend his

pleadings should be denied because he failed to comply with this district’s Local Civil Rules, and

the manner in which the request was made is procedurally improper. Defendants also note that

Plaintiff previously amended his pleadings once as a matter of course, and he did not seek leave

to amend his pleadings again after the court struck his subsequently amended complaint that was

filed without first seeking and obtaining leave of court.



Order – Page 3
    Case 3:19-cv-01887-L Document 31 Filed 03/04/21                           Page 4 of 6 PageID 358



        The court disagrees with Plaintiff’s contention that he should be allowed to pursue actions

under the APA and Title VII simultaneously. It, nevertheless, believes that Plaintiff should be

allowed to amend his pleadings under Rule 15.2 To conclude otherwise for the reasons asserted

by Defendants would exalt form over substance. Although this action has been pending one and

one-half years, no scheduling order has been entered; Plaintiff has only amended his pleadings

once, and he did not delay until after the court ruled on Defendants’ motions before seeking to

further amend his pleadings after receiving guidance from the magistrate judge; and there is no

indication at this time that allowing Plaintiff to amend as herein instructed would be futile. There

is also no evidence that Defendants will suffer undue prejudice if Plaintiff is allowed to amend his

pleadings because the bases for his claims were known before this action was filed. The court,

therefore, grants Plaintiff’s request and will allow him to amend his pleadings.

        Any such amendment, however, must be limited to either an enforcement suit under the

APA or a civil action seeking de novo review of the agency decision under Title VII, but not both.

Contrary to Plaintiff’s contention, the Fifth Circuit’s opinion in Massingill does not support his

assertion that he can pursue both remedies. The court in Massingill concluded that “[o]nce a

federal-sector employee exhausts [his or] her administrative remedies, [he or] she can file two

types of civil actions: a suit to enforce the final administrative disposition, in which the court

examines only whether the agency has complied with the disposition, or de novo review of the




2
  The provision of Rule 15(a)(2) of the Federal Rules of Civil Procedure that states “[t]he court should freely give
leave when justice so requires” is not without limitation. The decision to allow amendment of a party’s pleadings is
within the sound discretion of the district court. Foman v. Davis, 371 U.S. 178, 182 (1962); Norman v. Apache Corp.,
19 F.3d 1017, 1021 (5th Cir. 1994) (citation omitted). In determining whether to allow an amendment of the
pleadings, a court considers the following: “undue delay, bad faith or dilatory motive on the part of the movant,
repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing party by
virtue of allowance of the amendment, [and] futility of amendment.” Foman, 371 U.S. at 182; Schiller v. Physicians
Res. Grp. Inc., 342 F.3d 563, 566 (5th Cir. 2003) (citation omitted).
Order – Page 4
   Case 3:19-cv-01887-L Document 31 Filed 03/04/21                 Page 5 of 6 PageID 359



disposition.” Massingill,496 F.3d at 384) (emphasis added). The court went on to explain that a

plaintiff “‘may either accept the disposition and its award, or file a civil action, trying de novo

both liability and remedy.’” Id. (citing Scott v. Johanns, 409 F.3d 466, 472 (D.C. Cir. 2005)

(emphasis added)). The Massingill court’s use of the words “either” and “or,” as opposed to “and,”

in describing a plaintiff’s options establishes that the options are disjunctive, not conjunctive as

urged by Plaintiff. Massingill’s citation to Scott supports this conclusion, as Scott uses similar

conjunctive wording: “Under Title VII, federal employees who secure a final administrative

disposition finding discrimination and ordering relief have a choice: they may either accept the

disposition and its award, or file a civil action, trying de novo both liability and remedy.” Id. at

471-72 (emphasis added). Plaintiff’s objection is, therefore, overruled.

       Accordingly, having reviewed the motions, briefs, pleadings, file, record, Report,

applicable law, Plaintiff’s objections to the Report, and Defendants’ response to the objections,

and having conducted a de novo review of that portion of the Report to which objection was made,

the court determines that the findings and conclusions of the magistrate judge as to Defendants’

motions to dismiss (Docs. 13, 18) are correct, and accepts them as herein modified as those of

the court. Thus, Defendants’ motions to dismiss pursuant to Rule 12(b)(1) are denied; Defendants’

motions to dismiss pursuant to Rule 12(b)(5) are granted, but the court will allow Plaintiff another

opportunity to properly effect service in accordance with Rule 4, the Report, and this order; and

Defendants’ motions to dismiss pursuant to Rule 12(b)(6) are granted, but the court will allow

Plaintiff to amend his pleadings in accordance with this order and the Report.

       Any amended complaint by Plaintiff must comply with this order and the Report and be

filed no later than March 18, 2021. Failure to file an amended complaint by March 18, 2021, in

accordance with this order will result in dismissal with prejudice under Rule 12(b)(6) for failure
Order – Page 5
   Case 3:19-cv-01887-L Document 31 Filed 03/04/21                     Page 6 of 6 PageID 360



to state a claim upon which relief can be granted or dismissal without prejudice under Rule 41(b)

for failure to comply with a court order.

        Further, Plaintiff shall effect service on the current or acting Attorney General of the

United States and William Onuh in accordance with Rule 4 and the Report by April 4, 2021, or

show good cause in writing for the failure or inability to effect service on these Defendants by

April 4, 2021. Failure to effect service or show good cause as required by this order will result in

dismissal of this action without prejudice as to these Defendants under Rule 4(m).

        As Plaintiff clarified in his response to Defendant Attorney General William P. Barr’s

Motion to Dismiss that, to date, he has not asserted any claim in this action against the Department

of Justice or the Federal Bureau of Prisons, the court directs the clerk of the court to make a

notation on the docket sheet reflecting that these two entities were terminated as parties to this

case as of the date of this order. See Pl.’s Resp. 1 & n.1. If, however, these or any other parties are

added as Defendants in the amended complaint filed by Plaintiff, the same deadline for effecting

service as to such Defendants or showing good cause in writing for the failure or inability to do

so shall apply, and Plaintiff’s failure to adhere to this deadline will result in dismissal of this action

as to these Defendants under Rule 4(m).

        It is so ordered this 4th day of March, 2021.



                                                         _________________________________
                                                         Sam A. Lindsay
                                                         United States District Judge




Order – Page 6
